Title: From George Washington to the Inhabitants of New Bern, North Carolina, 20–21 April 1791
From: Washington, George
To: Inhabitants of New Bern, North Carolina



Gentlemen,
[New Bern, N.C., c.20–21 April 1791]

I express with real pleasure the grateful sentiments, which your address inspires.
I am much indebted, in every personal regard, to the polite attentions of the citizens of Newbern, nor am I less gratified by their patriotic declarations on the situation of our common country—pleasing indeed is the comparison which a retrospect of past scenes affords with our present happy condition, and equally so is the anticipation of what we may still attain, and long

continue to enjoy. A bountiful providence has bless’d us with all the means of national and domestic happiness—To our own virtue and wisdom are referred their improvement and realization.
That the Town of Newbern may eminently participate the general prosperity and its inhabitants be individually happy is my sincere wish.

G. Washington

